


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 1 day of May, 2009, by
and between MTR Gaming Group, Inc. (“MTR” or the “Company, having an address of
State Route 2, South, Chester, West Virginia 26034, and Robert Norton
(“Executive”).

 

WHEREAS, Executive is an experienced executive in the gaming industry and
currently holds a license (in good standing) as a key employee issued by the
Missouri Gaming Commission; and

 

WHEREAS, the Company wishes to employ Executive as its Chief Operating Officer
and the parties believe it is in their mutual best interest to enter into an
agreement reflecting the terms and conditions of the Executive’s employment
relationship to the Company:

 

NOW THEREFORE, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows:

 

1.             Term.  The Company hereby agrees to employ Executive, and
Executive agrees to serve the Company, in the capacity indicated above for a two
year period commencing on May 1, 2009 (the “Employment Date”), and ending on
May 1, 2011 (such period, subject to earlier termination as provided herein,
being referred to as the “Period of Employment”).  Ninety (90) days prior to the
end of the Period of Employment, the parties will negotiate in good faith to
extend the term of the Agreement for at least two years (including reasonable
compensation / benefits based upon Executive’s contributions to the Company). 
If the parties are unable to reach an agreement to extend the term, then upon
the expiration of the Agreement, Executive will

 

--------------------------------------------------------------------------------


 

be entitled to receive an amount equal to the Executive’s then applicable annual
Base Salary payable in monthly installments and a monthly amount so that
Executive shall be able to continue to receive the health benefits coverage in
effect on the effective date of termination.  The Company’s payment obligations
with respect to Base Salary and health benefits shall end on the earlier of
(A) the first anniversary of such termination of employment, or (B) the date on
which Executive accepts employment with or provides service to, in any capacity,
any other business or entity in exchange for compensation.  If the Executive is
offered at least a two year extension of the term (including reasonable
compensation / benefits based upon Executive’s contributions to the Company),
but elects not to renew the Agreement because he does not wish to work for the
Company any longer, then the Executive will not receive the amounts above.

 

2.             Duties and Services.  During the Period of Employment, Executive
agrees to serve the Company as its Chief Operating Officer and in such other
office of the Company, its Affiliates and MTR to which he may be elected or
appointed, and to perform such other reasonable and appropriate duties as may be
requested of him by the board of directors of the Company (the “Board of
Directors”), in accordance with the terms herein set forth. In performance of
his duties, Executive shall be subject to the direction of the Board of
Directors. Executive shall devote such of his time, energy and skill during
regular business hours to the business and affairs of the Company and its
Affiliates and to the promotion of their interests as is required. The parties
acknowledge that Executive is based in Missouri and that Executive will be
expected to relocate to the Chester, West Virginia area.  Executive shall report
directly to the President and Chief

 

2

--------------------------------------------------------------------------------


 

Executive Officer of MTR.

 

3.             Compensation.

 

(a)           Base Salary.  The base salary of the Executive for services
pursuant to the terms of this Agreement shall be $300,000.00 per year, payable
in bi-monthly installments or on such other terms as may mutually be agreed upon
by the Company and Executive.  Executive’s base salary shall be subject to an
automatic cost-of-living increase of five percent (5%) on the first anniversary
of this Agreement, and shall be subject to periodic increase by the Company’s
Compensation Committee in its sole discretion.

 

(b)           Discretionary Cash Bonus.  Executive shall be entitled to periodic
cash bonuses in the sole discretion of the Company’s Compensation Committee, but
in no event less than 20% (in the aggregate) of Executive’s base salary
annually.

 

(c)           Benefit Plans and Fringe Benefits.  Executive shall receive such
employment fringe benefits and shall be entitled to participate in other
employee benefit plans, including without limitation any health insurance,
pension plan, profit-sharing plan, savings plan, life insurance and disability
insurance plans and the like made available by the Company now or in the future
to its executives as the Company’s Compensation Committee may periodically award
in its discretion based on the Executive’s performance, subject to and on a
basis consistent with the terms, conditions and overall administration of such
benefit plans.

 

(d)           Automobile Allowance.  During the Period of Employment, Executive
shall be entitled to $600 per month toward the lease or purchase, insurance and
maintenance of an automobile.

 

3

--------------------------------------------------------------------------------


 

(e)  Vacation.  Executive shall be entitled to four (4) weeks of paid vacation
annually to be taken at a time or times mutually satisfactory to Executive and
the Company.  Accrued vacation time not utilized by Executive due to business
commitments may be carried over to the following year (provided, however, that
Executive shall not in any event utilize more than six weeks of vacation in any
twelve month period) or paid to Executive at the end of the year as additional
compensation at Executive’s election.

 

(f)            Expenses.  All reasonable moving expenses, including moving and
storage expenses (Executive to obtain at least two bids), from Executive’s
Missouri residence to the Chester, West Virginia area, and other ordinary and
customary moving expenses shall be paid by the Company.  The Company will
reimburse Executive for temporary living expenses for Executive and his family
up to $3,000.00 per month for a period not to exceed six (6) months.  The
Company shall also reimburse Executive for his reasonable out-of-pocket costs
and expenses in connection with the performance of his duties and
responsibilities hereunder.  All travel and other expenses incident to the
rendering of services by Executive hereunder, including the expenses associated
with gaming licensing in any state in which the Company or one of its affiliates
requests Executive to become licensed, shall be paid by the Company.  The
Company shall also provide Executive a Company cellular telephone, or, at the
Company’s election, reimburse Executive for the cost of a cellular phone and
monthly service charges maintained by Executive.  If any such expenses are paid
in the first instance by Executive, the Company shall reimburse him/her
therefore on presentation of the appropriate documentation required by the
Internal Revenue Code of 1986, as amended (the “Code”), or

 

4

--------------------------------------------------------------------------------


 

Treasury Regulations promulgated thereunder, or otherwise required under the
Company’s policy with respect to such expenses.

 

(g)           Working Facilities.  The Company shall provide Executive with an
office, secretarial, administrative and other assistance, and such other
facilities and services as shall be suitable to his/her position and appropriate
for the performance of his/her duties.

 

4.             Early Termination.

 

(a)           This Agreement will terminate automatically, and neither party
shall have any further obligations or duties under this Agreement, in the event
that state regulatory authorities find Executive unsuitable to hold the position
provided herein, except for obligations accrued under Section 3(a) and 3(f) as
of the date of termination.

 

(b)           Notwithstanding the provisions of Section 2 hereof, Executive may
be discharged by the Company for Cause (as defined in Section 4(d) hereof), in
which event the Period of Employment hereunder shall cease and terminate and
neither party shall have any further obligations or duties under this Agreement,
except for obligations accrued under Section 3(a) and 3(b) as of the date of
termination.  In addition, the Period of Employment shall cease and terminate
upon the earliest to occur of the following events:  (i) the death of Executive
or (ii) at the election of the CEO (subject to the Americans With Disabilities
Act), the inability of Executive by reason of physical or mental disability to
continue the proper performance of his/her duties hereunder for a period of 180
consecutive days.  Upon termination of the Period of Employment as a result of
the Executive’s death or disability, in consideration for Executive or his/her
heirs and beneficiaries releasing the Company from any claims, damages or causes
of action, the Company shall pay to Executive or his/her

 

5

--------------------------------------------------------------------------------


 

estate, as the case may be, a lump sum amount equal to the greater of (i) the
base salary described in Section 3(a) hereof for the remaining term of the
Agreement, or (ii) the amount of base salary to which Executive would have been
entitled to receive for the one (1) year following his/her death or disability.

 

(c)           In the event Executive is discharged by the Company other than for
the reasons set forth in Paragraph 4(b) above, Executive shall have no further
obligations or duties under this Agreement, provided, however, that Executive
shall continue to be bound by the provisions of Section 5 hereof if the Company
performs its obligations under this Section 4(c).  In the event of termination
of the Period of Employment pursuant to the preceding sentence, unless such
termination is in connection with a change in control of the Company or a sale
of all or substantially all of the assets of MTR Gaming Group, Inc.
(individually or collectively, a “Change in Control”) (in which case Executive’s
severance will be as set forth in the last sentence of this Paragraph 4(c)), in
consideration for Executive or his/her heirs and beneficiaries releasing the
Company from any claims, damages or causes of action, the Company shall continue
to pay Executive the entire compensation otherwise payable to him/her under the
provisions of Section 3 hereof for the otherwise remaining Period of Employment
without any duty on the part of Executive to mitigate such payments; provided,
however, that if Executive should die prior to the end of such period, the
provisions of Section 4(b) hereof shall be applicable as though Executive’s
employment hereunder had not been so terminated.  In the event such termination
is in connection with a Change in Control, then the Company shall pay Executive
severance in an amount equal to the greater of (i) the entire compensation
otherwise payable to him/her under the provisions of Section 3 hereof for the
remainder of the Period of Employment hereof; or (ii) eighteen

 

6

--------------------------------------------------------------------------------


 

month’s salary—in either case without any duty on the part of Executive to
mitigate such payments, in consideration for a mutual release from any further
obligations of either party hereunder.

 

(d)           For purposes of this Section 4, the term “Cause” shall mean
(i) conviction of a felony, (ii) embezzlement or misappropriation of funds or
property of the Company or any of its affiliates (the “Affiliates”),
(iii) Executive’s consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his/her duties and obligations
hereunder, which has not been cured within 30 days following written notice by
the company; (iv) Executive’s engaging in activity that the CEO of MTR
determines in his reasonable judgment would result in the suspension or
revocation of any video lottery, parimutuel, or other gaming license or permit
held by MTR or any of its subsidiaries, which has not been cured within 30 days
following written notice by the company; or (v) a determination by any state
gaming regulatory agency that Executive is not suitable to hold his/her position
or otherwise to participate in a gaming enterprise in the state in question.

 

5.             Confidentiality and Non-Competition:

 

(a)           The Company and Executive acknowledge that the services to be
performed by Executive under this Agreement are unique and extraordinary and, as
a result of such employment, Executive will be in possession of confidential
information and trade secrets (collectively, “Confidential Material”) relating
to the business practices of the Company and its Affiliates.  Executive agrees
that he/she will not, directly or indirectly, (i) disclose to any other person
or entity either during or after his/her employment by the Company or (ii) use,
except during his/her employment by the Company in the business and for the
benefit of the Company or any of its Affiliates, any Confidential Material
acquired

 

7

--------------------------------------------------------------------------------


 

by Executive during his/her employment by the Company, without the prior written
consent of the Company or otherwise than as required by law or any rule or
regulation of any federal or state authority.  Upon termination of his/her
employment with the Company for any reason, Executive agrees to return to the
Company all tangible manifestations of Confidential Materials and all copies
thereof, not to disparage the Company, and for a period of one (1) year from the
date of such termination not to solicit for employment any employee of the
Company.  All programs, ideas, strategies approaches, practices or inventions
created, developed, obtained or conceived of by Executive during the term hereof
by reason of his/her engagement by the Company, shall be owned by and belong
exclusively to the Company, provided that they are related in any manner to the
Company’s business or that of any of its Affiliates.  Executive shall
(i) promptly disclose all such programs, ideas, strategies, approaches,
practices, inventions or business opportunities to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
items.

 

(b)           Executive agrees that during the term hereof and for a period of
one (1) year thereafter, he will not become a stockholder, director, officer,
employee or agent of or consultant to any corporation, or member of or
consultant to any partnership or other entity, or engage in any business as a
sole proprietor or act as a consultant to any such entity, or otherwise engage,
directly or indirectly, in any enterprise, in each case which competes with any
business or activity engaged in, or known by Executive to be contemplated to be
engaged in, by the Company or any of its Affiliates within one hundred (100)
miles of any location in which the Company or any Affiliate does business or in
which Executive has knowledge that the Company or any of its Affiliates
contemplates doing business; provided,

 

8

--------------------------------------------------------------------------------


 

however, that competition shall not include the ownership (solely as an investor
and without any other participation in or contact with the management of the
business) of less than five percent (5%) of the outstanding shares of stock of
any corporation engaged in any such business, which shares are regularly traded
on a national securities exchange or in an over-the-counter market. The Company
acknowledges that Employee has a passive ownership interest in Centaur, Inc.,
Norton Management, Inc and Norton Management, LLC (“Outside Companies”) as
described in more detail in Exhibit “B.” Employee agrees that he will keep the
Company informed as to the status of his ownership interest in the Outside
Companies. Employee further agrees to notify the Company of any conflict in
interest that may arise between him and the Company as a result of his
obligations set forth herein vis a vis his ownership interest in the Outside
Companies.  Further, Employee agrees and warrants that during the Period of
Employment (or any period during which Employee is receiving compensation from
the Company), Employee’s interest in the Outside Companies shall remain passive.

 

(c)           Executive agrees that the remedy at law for any breach by him of
this Section 5 will be inadequate and that the Company shall be entitled to
injunctive relief.

 

6.             General.  This Agreement is further governed by the following
provisions:

 

(a)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be made in writing and shall be delivered in person,
by facsimile transmission or mailed by prepaid registered or certified mail,
return receipt requested, addressed to the parties at the address stated above
or to such other address as either party shall have furnished in writing in
accordance with this Section.  Such notices or communications shall be effective
upon delivery if delivered in person or by facsimile and

 

9

--------------------------------------------------------------------------------


 

either upon actual receipt or three (3) days after mailing, whichever is
earlier, if delivered by mail.

 

(b)           Parties In Interest.  This Agreement shall be binding upon and
inure to the benefit of Executive and his/her heirs and beneficiaries, and it
shall be binding upon and inure to the benefit of the Company and any
corporation succeeding to all or substantially all of the business and assets of
the Company by merger, consolidation, purchase of assets or otherwise.

 

(c)           Arbitration.  Any disputes arising under the terms of this
Agreement shall be settled by binding arbitration between the parties in the
Weirton/Chester, West Virginia area in a proceeding held under the rules of the
American Arbitration Association.  In such proceeding, each party shall choose
one arbitrator and the two so chosen shall choose a third arbitrator.  The vote
of two of the arbitrators shall be sufficient to determine an award. 
Arbitration proceedings shall be commenced within thirty (30) days from the date
of the claimant’s request for arbitration to the other party.  Notwithstanding
anything herein to the contrary, the arbitrators shall have no authority to
grant either party any consequential, incidental, punitive or special damages.

 

(d)           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Company and contains all of the covenants
and agreements between the parties with respect to such employment in any manner
whatsoever.  Any modification of this Agreement will be effective only if it is
in writing signed by the parties.

 

10

--------------------------------------------------------------------------------


 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of West Virginia without giving effect
to the choice of law or conflicts of law rules and laws of such jurisdiction.

 

(f)            Severability.  In the event that any term or condition contained
in this Agreement shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

 

(g)           No Breach.            Executive warrants and represents to the
Company that neither his/her entering nor performing this Agreement will violate
the terms of any contract or covenant to which Executive is a party or by which
he is bound.  Company acknowledges that for one year following Executive’s
separation date from Isle of Capri Casinos, Inc. (“Isle of Capri’) he is
restricted from competing with Isle of Capri, specifically said restriction
applies to a 75 mile radius around any casino managed or owned, in whole or in
part, by Isle of Capri.  Company further acknowledges that Executive may not
solicit, hire or attempt to hire (for employment within a 75 mile radius around
any casino managed or owned, in whole or in part, by Isle of Capri or any sales
office, regional office or the corporate headquarters of Isle of Capri) any Isle
of Capri employee during the 6 months following his separation from Isle of
Capri absent written consent from Isle of Capri.

 

(h)           Indemnification.   The Company shall indemnify, defend and hold
the Executive harmless, to the extent permitted by law, including the payment of

 

11

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, if the Company does not directly provide Executive’s
defense, from and against any and all civil claims made by anyone, including,
but not limited to, a corporate entity, company, other employee, agent, patron
or member of the general public with respect to any claims that assert as a
basis, any acts, omissions or other circumstances involving the performance of
Executive’s employment duties hereunder unless such claim is finally determined
by a court of competent jurisdiction to arise from Executive’s gross negligence
or willful, intentional and/or wanton act.

 

(i)            Code of Ethics.  Executive acknowledges receipt of and agreement
to comply with MTR Gaming Group, Inc.’s Code of Ethics and Business Conduct and
Conflicts of Interest Policy, copies of which are attached to this Agreement as
Exhibit A.  Executive also acknowledges that MTR’s securities are publicly
traded and agrees that he will not, while in possession of material non-public
information about MTR, trade in MTR’s securities or “tip” others with respect to
such trading.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

MTR Gaming Group, Inc.

 

 

 

 

 

By:

/s/ Robert F. Griffin

 

Its:

CEO

 

 

 

 

 

/s/ Robert Norton 5-6-09

 

Robert Norton

 

 

 

Start date will be on or before June 8th 2009.

 

13

--------------------------------------------------------------------------------
